EXHIBIT 32.2 CERTIFICATION OF CHIEFFINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Quarterly Report on Form 10-Q ofZhong Sen International Tea Companyfor theperiod endingAugust 31, 2008, I,Xiaokun Li, ChiefFinancial Officer of Zhong Sen International Tea Company hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report of Form 10-Q for theperiod ending August 31, 2008, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for theperiod ended August 31, 2008, fairly represents in all material respects, the financial condition and results of operations of Zhong Sen International Tea Company. Date: October14, 2008 Zhong Sen International Tea Company By: /s/Xiaokun Li XiaokunLi ChiefFinancial Officer
